Reynolds, J. (dissenting).
These judgments should be reversed and new trials granted. The verdicts were patently against the weight of the undisputed, disinterested evidence. The appellants (G-ersch) did not receive a fair trial because of highly prejudicial errors which occurred upon the trial. In the interests of justice another jury should take a look at this case. The only real issue in the case was where the actual impact occurred between the two vehicles with reference to the double center line on this wide highway. The majority opinion correctly states “there were no eyewitnesses to the accident except the people riding in the two automobiles and following the collision they were unable to give any details of what happened. The occupants of each automobile claimed that the collision occurred on their side of the road”. (In this regard respondent Nearing and his passenger Peters were substantially discredited by their prior inconsistent testimony given at the Motor Vehicle hearing.) In such a situation, the physical facts become of paramount importance in determining where the actual impact occurred. In this case we have undisputed disinterested testimony by the investigating officers at the scene of the accident of physical facts which can lead to no other conclusion except that the impact occurred on Gersch’s side of the highway. These observations were made by the officers before the occupants were removed from the cars. They are buttressed by actual photographs. The spoken word of witnesses may be altered by interest, by mistake, or by bad recollection, but the physical facts, such as marks upon the highway, position of cars etc. do not suffer from these disabilities and speak for themselves especially when recorded by photographs. The undisputed, conceded physical facts at the scene of this accident testified to by the disinterested witnesses, were that there were fresh gouge marks located in Gersch’s lane of travel four feet from the center line. It is obvious that the crash occurred immediately prior to the gouge marks. Undamaged cars do not leave gouge marks. There were also skid marks before the gouge marks on appellants’ side of the double center line. There was a trail of gasoline which started at the gouge marks *128and lead directly to the Nearing car. The gasoline tank located in the Nearing Corvair (which is a rear engine model), is in front of the dash, and this tank was ruptured in the collision. Of course, no one could claim that the gas tank and the front end of the Corvair was not right at these gouge marks when it started to leak, which was as stated on Gersch’s side of the highway and this is confirmed by the photograph. There was a trail of skid marks which also led from these gouge marks to the Cadillac in its stopped position. The cars collided at the left front of each vehicle. The left headlights of each car were demolished. The right headlights of each car were intact. There were no marks and no claim of any marks to show that this accident occurred on Nearing’s side of the highway as he claimed at the trial. The glass near the center line was scattered after the gouge marks and towards Delhi and gives no clue to the point of impact.
JDne would wonder how this jury could go so far astray, how it could make the incredible finding that it did, i.e., that the accident occurred on Nearing’s side of the highway (the jury had to make this finding because in the death case of Minna Gersch, who was a passenger in the Gersch car, they returned a verdict of no cause of action) until the record is examined and the two serious errors in the receipt of testimony appear. These errors went right to the heart of the determination of the only issue of liability — right to the heart of the litigation. Undersheriff Telian, at the trial, on direct examination by plaintiffs’ counsel, placed the point of impact at an entirely different spot than he had testified it occurred on the Motor Vehicle hearing. When Gersch’s counsel attempted to cross-examine Telian as to the facts testified to and the contrary opinion expressed at the Motor Vehicle hearing, the Trial Justice refused to allow him to do so. In the light of the facts of this case this ruling was highly prejudicial. As has been mentioned before, this evidence was of great importance and went to the jugular of the only real issue of the case on liability. That appellants had an absolute right to attempt to impeach this witness by previous contrary statements and conclusions on the Motor Vehicle hearing is clear and unassailable. This was certainly error because Telian had expressed an opinion on direct examination relating to the point of impact which conflicted with his prior testimony at the Motor Vehicle hearing. An objection should not have been sustained on the ground that the question called for a conclusion or opinion from Telian because a witness may be impeached by reference to prior incon*129sistent opinions or conclusions (Matter of Oates, 171 App. Div. 679; Richardson, Evidence, § 513 [Prince, 9th ed., 1964]).
The statement by the court that it had not been shown that Telian was a hostile witness had no relevance whatever to the situation. The erroneous ruling was not remedied when the trial court permitted some parts of the testimony to be read to the witness, because all parts of the testimony relating to point of impact were excluded. Can it fairly be .said that an adequate basis was not laid for introducing the prior testimony for purposes of contradiction and impeachment? In a case where the facts appear, as they do in this case, could it be fairly said that it was not prejudicial?
The second serious error which also went right to the heart of the issue of liability was the receipt in evidence of Dr. Charles Klepetar’s office record. This doctor had treated the injured persons in this accident. One of these people was Gersch, the appellant driver, and in his office record the following note appeared: “ 11:15 p.m. Cadillac driving Meeker’s Turn from Andes. Head-on collision with Corvair. (Blackout. Didn’t know about other car.) ” The office record was marked for identification and counsel attempted to preliminarily question the doctor about this notation before its receipt into evidence, and objected to its receipt as highly prejudicial. Despite the fact that this was clearly pointed out to the court and he understood the problem, the exhibit was received. After the exhibit was received in evidence and, of course, after the denial of testing its foundation for admission, it developed that this notation made by Dr. Klepetar was not told to him by Gersch, but was related to him by a nurse and was complete hearsay. Dr. Klepetar explained that Gersch was hit in the head in the accident and blacked out for a second. Despite this testimony defendant-respondent’s counsel stated at least six times in his recorded summation that Gersch had blacked out before the accident, and there was the notation to prove it. Thus through error in its receipt without preliminary testing which would have resulted in the avoidance of the serious prejudice to appellants by its deletion, it is obvious that the opportunity to mislead the jury was present, and led to a gross miscarriage of justice.
The weak argument of respondent’s counsel adopted in the majority opinion that, assuming that a tire mark near the gouge marks (four feet from the center line on Gersch’s side of the highway) was made by the right front tire of the Cadillac, an inference would be permitted that the Cadillac at the time of *130the crash was partially on the wrong side of the highway is fallacious for three reasons. First, the crash had to occur before the gouge marks were made — and the witness, the trooper, made this very clear because the tire marks preceding the gouge marks were further to the right on Gersch’s side of the road. The measurement would have no bearing on the point of impact. Second, the testimony on the trial developed that the Cadillac tires were five feet from center to center. The double center line was 13% inches wide. Even at the gouge marks, accepting respondent’s argument, the left front of the Cadillac would not be on the wrong side of the highway. Third, the left front ends of the vehicles collided just before the gouge marks and the left front wheel of the Cadillac had to be, not near the center line, but at the right side of the gouge marks — substantially on Gersch’s side of the highway. The physical facts certify to this beyond any doubt, and also the gouge marks and leaking gasoline from the Corvair confirm beyond any doubt that the left .side of the Corvair had to be at least four feet on the wrong side of the road, substantially on Gersch’s side of the highway. There were no physical facts, no marks, which would permit respondent’s argument. If it were accepted, the right .side of the Cadillac would have had to collide with the Corvair, and additionally it would merely permit an inference that both cars were on the wrong side of the road, and permit the passengers in both vehicles to recover.
The majority opinion is replete with generalities but the underlying basis for it is that it was a “ question of fact for the jury It is easy to say that it was a question of fact for the jury and to say “ probably there is enough here to sustain it”, even though there may be nothing of merit to sustain it. Jurors are human and can err, either through mistake, lack of understanding or bias, or prejudice arising on the trial. But, under our judicial process appellate courts are clothed with the power and the duty to supervise verdicts and should not shirk this duty in a proper case. And quoting from Rapant v. Ogsbury (279 App. Div. 298, 299), “It merely begs the question, therefore, to say that 1 only issues of fact ’ underline a verdict, because if the power and the necessity for judicial supervision over verdicts is once admitted, there is a point where the power begins to be exercised ”.
Surely the result reached on the facts of this case requires, at the least, a new trial to be heard by another jury. If a jury on the facts of the instant case had allowed the passengers in each car to recover, one might not agree fully, but might be *131compelled to say that the duty of the appellate court to interfere may not have been reached.
The summation of counsel for respondent Peters was highly inflammatory and in particular on two occasions stated to the jury that she was in a “ concrete casket ” in the past—referring to a body cast—and would be in a concrete casket in the future; a motion to withdraw a juror and declare a mistrial on the inflammatory summation was denied by the court. Both verdicts were grossly excessive.
In sum, for the above reasons, in the interest of justice and fair play these verdicts should not be allowed to stand. Litigants are entitled to a fair trial. These appellants did not receive one under the circumstances.
Gibson, P. J., Staley, Jr., and Greenblott, JJ., concur with Herlihy, J.; Reynolds, J., dissents and votes to reverse and order new trials, in an opinion.
Judgments and orders affirmed, with costs.